EXHIBIT 99 MB Financial, Inc. 800 West Madison Street Chicago, Illinois 60607 (888) 422-6562 NASDAQ:MBFI PRESS RELEASE For Information at MB Financial, Inc. contact: Jill York - Vice President and Chief Financial Officer E-Mail:jyork@mbfinancial.com FOR IMMEDIATE RELEASE MB FINANCIAL, INC. REPORTS SECOND QUARTER NET INCOME FOR 2007 CHICAGO, July 23, 2007 – MB Financial, Inc. (NASDAQ: MBFI), the holding company for MBFinancial Bank, N.A. and Union Bank, N.A., announced today second quarter results for 2007. The words “MB Financial,” “the Company,” “we,” “our” and “us” refer to MB Financial, Inc. and its wholly owned subsidiaries, unless we indicate otherwise. We had net income of $21.0 million for the second quarter of 2007 compared to $18.1 million for the first quarter of 2007, an increase of 16.1%.Fully diluted earnings per share for the second quarter of 2007 were $0.57 per share as compared to $0.49 per share for the first quarter of 2007. On June 29, 2007, we entered into an agreement to sell our Oklahoma City-based subsidiary bank, Union Bank, N.A., to Olney Bancshares of Texas, Inc. for approximately $76.9 million which is based on Union Bank’s book value at closing plus a premium of $46.9 million.The transaction, which is subject to customary closing conditions and regulatory approval, is expected to be completed within 120 days of the agreement date.Prior to closing, Union Bank will sell to our lead subsidiary bank, Chicago-based MB Financial Bank, N.A., approximately $130 million in performing loans previously purchased from and originated by MB Financial Bank (“Sale Loans”).The sale of Union Bank, N.A., is intended to allow us to concentrate our resources on growth and expansion in the Chicago metropolitan market. In accordance with FASB Statement No.144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” the financial position of Union Bank, is reflected on the Company’s balance sheets as “assets held for sale” and “liabilities held for sale”, and the results of operations of Union Bank are reflected in the Company’s statements of income as “discontinued operations.” We estimate the post-closing impact of the Union Bank sale on our overall earnings per share will be minimal, as we anticipate that the lost income from Union Bank will largely be offset by additional income attributable to the loans that we will repurchase from Union Bank prior to closing and additional investment earnings on the sale proceeds. Highlights for the quarter were as follows: - We enjoyed robust commercial loan growth in the second quarter.Annualized commercial related loan growth was approximately 17%, driven by substantial growth in our commercial and lease loan categories. - Our credit quality improved during the second quarter.Potential problem loans decreased from $32.0 million, or 0.63% of total loans, at March 31, 2007, to $21.3 million, or 0.41% of total loans, at June 30, 2007.Non-performing loans decreased from $23.2 million, or 0.46% of total loans, at March 31, 2007, to $21.8 million, or 0.42% of total loans, at June 30, 2007. 4 - Core funding increased by $41.9 million compared to the first quarter of 2007.Additionally, our core funding has increased from 74% of total funding to 77% of total funding from September 30, 2006 to June 30, 2007.See "Funding Mix" section below for further analysis. - The decline in our net interest margin has slowed.Our net interest margin in the second quarter, expressed on a fully tax equivalent basis, was 3.31%, which was two basis points less than the first quarter of 2007 and was within the range of 3.30% to 3.38% previously communicated.The originally communicated range included Union Bank, N.A.Including Union Bank, our second quarter margin was 3.34% on a fully tax equivalent basis. - Non-core business transactions during the second quarter of 2007 included: · a pre-tax gain on the sale of artwork of $1.6 million that was acquired as a result of our acquisition of First Oak Brook Bancshares, Inc. (FOBB), parent of Oak Brook Bank, in the third quarter of 2006, · a pre-tax loss of $2.1 million on the sale of investment securities, · a pre-tax gain of $7.4 million on the sales of two properties (the former FOBB headquarters building and vacant land located near our Chicago West Loop office), · a $3 million contribution to the MB Financial Charitable Foundation, · a pre-tax gain of $300 thousand (net of severance payments) on the sale of our brokerage third party marketing business. Non-core transactions increased our second quarter earnings by $2.8 million, net of tax.Excluding these non-core items, our second quarter earnings were $0.50 per diluted share.Non-core transactions increased our first quarter earnings by $590 thousand, net of tax.Excluding these non-core transactions, our first quarter earnings were $0.47 per diluted share. RESULTS OF OPERATIONS Second Quarter Results Net Interest Income Net interest income on a tax equivalent basis increased $401 thousand from the first quarter of 2007 to the second quarter of 2007.The increase in net interest income was primarily due to an increase in average earning assets and one additional day during the second quarter, partially offset by a two basis point decline in the net interest margin. We have $61.7 million of junior subordinated notes issued to capital trusts with a fixed coupon rate of 8.6% outstanding that become callable at par in September 2007.Given the current interest rates available on this type of debt, we anticipate calling these notes.Based on the number of fully diluted shares outstanding as of June 30, 2007, we estimate that we would incur approximately $2 million, or $0.03 to $0.04 per diluted share, of additional interest expense in the third quarter of 2007 if these notes are called. Assuming no significant changes in interest rates or balance sheet leverage, we estimateour net interest margin on a fully tax equivalent basis and excluding the impact of the call on junior subordinated notes, will range from 3.26% to 3.34% in the third quarter of 2007.The estimated third quarter range declined from the estimated second quarter range primarily as a result of the exclusion of Union Bank, N.A., and assumes that the sale of Union Bank has not closed and the “Sale Loans” have not been transferred to MB Financial Bank. See the supplemental net interest margin table for further detail. 5 Other Income Three months ended June 30, March 31, December 31, September 30, 2007 2007 2006 2006 Core other income: Loan service fees $ 1,388 $ 1,537 $ 1,278 $ 1,101 Deposit service fees 5,624 5,158 5,244 4,963 Lease financing, net 3,744 3,996 3,895 2,832 Brokerage fees 2,716 2,452 2,061 2,559 Trust and asset management fees 2,666 2,281 2,326 1,736 Increase in cash surrender value of life insurance 1,269 1,221 1,184 1,012 Merchant card processing 4,045 3,878 3,434 1,820 Other operating income 1,303 1,449 1,491 1,201 Total core other income 22,755 21,972 20,913 17,224 Non-core other income (1): Gain on sale of third party brokerage business (A) 500 - - - Gain on sale of artwork (D) 1,634 - - - Gain on sale of properties (D) 7,439 - - - Net gain (loss) on sale of other assets (D) (14 ) 22 55 (296 ) Net gain (loss) on sale of investment securities (2,077 ) (24 ) 82 (121 ) Gain on sale of land trust business (B) - 909 - - Gain on sale of indirect auto loans (C) - - - 338 Increase in market value of assets held in trust for deferred compensation (C) 483 65 316 91 Total non-core other income 7,965 972 453 12 Total other income $ 30,720 $ 22,944 $ 21,366 $ 17,236 (1)Letters denote the corresponding line items where these non-core other income items reside in the consolidated statements of income as follows: A – Brokerage fees, B – Trust and asset management fees, C – Other Operating Income, and D – Net gain (loss) on sale of other assets. Deposit service fees increased from the first quarter of 2007 to the second quarter of 2007, primarily due to enhancements made to our courtesy overdraft program and a fee increase that was implemented during the second quarter of 2007.The increase in our core business brokerage fee income was primarily due to an increase in investment representative production during the second quarter of 2007 compared to the first quarter of 2007.The increase in our core business trust and asset management fees was primarily due to an increase in fees generated during the second quarter from new customers and expansion of our existing customer relationships. During the second quarter of 2007 we sold our third party brokerage business for initial cash consideration of $500 thousand.Additional cash consideration of up to $500 thousand may be realized in the fourth quarter of 2007 contingent on customer retention by the buyer.During the second quarter of 2007 we recorded approximately $2.0 million of brokerage fee revenue related to our third party brokerage business.We expect a significant decrease in our brokerage fee revenue in the third quarter of 2007, offset by significant corresponding reductions in salaries and employee benefits and brokerage expense as a result of selling our third party brokerage business.During the second quarter we realized a gain of $1.6 million on the sale of artwork that was acquired as a result of our acquisition of FOBB.The total sale price of the artwork was $4.6 million.During the second quarter of 2007 we sold two properties for a total gain of $7.4 million. One property sold was the former headquarters building of FOBB. The total sale price of the building and land was $14.65 million. As part of the transaction, MB Financial Bank agreed to lease back a portion of the building to serve our local retail and commercial customers.We estimate that this sale will save us approximately $600 thousand in occupancy expense during the 2008 year, plus provide us the opportunity for additional earnings on the proceeds from the sale. The other property sold consisted of vacant land located near our Chicago West Loop office. The sale price was $10.5 million, and the operating expenses and cost savings from selling this property are minimal.During the second quarter of 2007, we sold approximately $108.7 million in investment securities that resulted in a net loss of $2.1 million.The securities sale will reduce our exposure to securities that we believed were economically inferior from an interest rate risk standpoint, and improve our portfolio performance in certain interest rate environments.The increase in market value of assets held in trust for deferred compensation is recorded in other income and is offset by the same amount recorded as other expense. 6 Other Expense Three months ended June 30, March 31, December 31, September 30, 2007 2007 2006 2006 Core other expense: Salaries and employee benefits $ 26,130 $ 24,934 $ 26,645 $ 22,980 Occupancy and equipment expense 7,054 7,200 6,733 6,267 Computer services expense 1,857 1,817 1,746 1,627 Advertising and marketing expense 1,444 1,410 1,049 1,265 Professional and legal expense 656 530 368 713 Brokerage fee expense 1,403 1,271 1,087 1,405 Telecommunication expense 689 681 693 659 Other intangibles amortization expense 878 881 972 523 Merchant card processing 3,474 3,270 3,045 1,689 Other operating expenses 4,805 4,747 4,676 4,178 Total core other expense 48,390 46,741 47,014 41,306 Non-core other expense (1): Vision severance payments (E) 200 - - - Merger related severance and other salary and employee benefit expense (E) - - - 364 Increase in market value of assets held in trust for deferred compensation (E) 483 65 316 91 Other merger related expenses (F) - - - 139 Contribution to MB Financial Charitable Foundation (F) 3,000 - - - Total non-core other expense 3,683 65 316 594 Total other expense $ 52,073 $ 46,806 $ 47,330 $ 41,900 (1)Letters denote the corresponding line items where the non-core other expense items reside in the consolidated statements of income as follows:E –
